IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
CHRISTINE CICCARELLI, as Next of

Friend of the Minor, FRANCESCA
CICCARELLI,

Plaintiff,

V* C.A. No. Nl5C-02-009 CLS

VICTORIA CICCARELLI and
EDMUND SMITH,

)
)
)
)
)
)
)
)
)
)
Defendants. §

ORDER

On this 3rd day of August, 2016, and upon Defendant Victoria Ciccarelli’s
("Defendant Ciccarelli") Motion for Summary Judgment, the Court finds as
follows:

Plaintiff, Christine Ciccarelli, as next of friend of the minor, Francesca
Ciccarelli, ("Plaintiff’) filed this negligence action against Defendant and
Defendant Edmund Smith ("Defendant Smith") on February 2, 2015, arising out of
a motor vehicle collision involving the Parties, which purportedly took place on
January 17, 2013. On April 15, 2016, Defendant Ciccarelli moved for summary
judgment, arguing that Plaintiff’s recent deposition testimony clearly indicates that
Defendant Ciccarelli did nothing to cause or contribute to the collision, contrary to

the allegations set forth in the complaint and the police report.

On May 3, 2016, Plaintiff filed her response in opposition, arguing that
Defendant Ciccarelli’s motion is premature, because Defendant Smith was only
recently served with the complaint on March 29, 2016, the deadline for completion
of discovery has neither been established nor expired, and she intends to propound
discovery, including the taking of the deposition of both Defendants, as soon as the
deadline for Defendant Smith’s response occurs. Further, such discovery may
produce evidence or facts inconsistent with Plaintiff’s deposition testimony, which
would create an issue of fact, making summary judgment inappropriate.

Summary judgment is appropriate only when "the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the affidavits, if
any, show that there is no genuine issue as to any material fact and that the moving
party is entitled to summary judgment as a matter of law."l Summary judgment
should be denied "if it seems desirable to inquire more thoroughly into the facts or
to clarify the application of the law."z If there is no applicable scheduling order in
place setting forth a discovery deadline or if discovery is ongoing, a motion for

summary judgment will likely be found premature.$

1 Super. Ct. R. 56; Moore v. Sizemore, 405 A.2d 679, 680 (Del. 1979).
2 Christiana Marine Serv. Corp. v. Texaco Fuel & Marz'ne Mktg., 2002 WL 1335360, at *2 (Del.

St-_lp':‘::.r. June 13, 2002).
3 .l`f‘§`»z,*.é.'_-' e.g., Rivera v. Diamond State Port Corp., 2006 WL l5l5829, at *l (Del. Super. Apr. 6,

2006y

Defendant Ciccarelli’s motion is premature, because discovery has yet to be
completed and a discovery deadline has not been set.4 Accordingly, Defendant
Ciccarelli’s motion is DENIED WITHOUT PREJUDICE.

IT IS SO ORDERED.

 

   

 Th_ez_Hono_r;thle Ealvi_n L. Sco_t_t, 

co_;_l`; Prothonotary

TT_he Court notes that, even if the motion were timely, it would still fail, because, as Defendant
Ciccarelli herself points out, Plaintiffs deposition testimony directly contradicts the police report
as to the events leading to the collision, which effectively constitutes a genuine issue as to

material facts.